DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-12 in the reply filed on January 6, 2022 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 6, 2022.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 4, 5, 7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN-202334536-U)-using the nine page machine translation in view of Li et al. (CN-202818298-U)-using the nine page machine translation further in view of Tsumori (7,093,988).
	As for claims 1 and 11, Yang in a light transceiving module and the passive light network system and device of the optical transceiver subassembly discloses/suggests the following:  an optical subassembly (claim 11)(Fig. 2: 200) comprising:  at least one packaged component (claim 11) (Fig. 2: 30) and an optical time domain reflectometer (claims 11 and 1): claims 11 and 1)(Figs. 5-7: 401 assuming Figs. 6-7 also show 401 of Fig. 5); a light splitting film disposed on the base (claims 11 and 1)(Figs. 5-7: 403, 413, 423 being disposed on 401 via 409; paragraph [0042]; light splitting film being a partially transmissive partially reflective membrane: paragraph [0043]: lines 6-7  or partially transmissive partially reflective film (claim 8:  treating light coupler broadly as a light splitter by virtue of equivalence between partially transmissive partially reflective film and polarization light splitting sheet)); wherein the light splitting film comprises a first side and a second side that is opposite to the first side (claims 11 and 1) (Fig. 5: 403 with side that faces 404 and opposing side faces 405; Fig. 5: 413 with side that faces 415 and opposing side faces 414); wherein the first side of the light splitting film corresponds to a transmission region (claims 11 and 1)(Fig. 5: first side of 403 facing 404;  Fig. 6: first side of 413 facing 415);  and the second side of the light splitting film corresponds to a reflection region (claims 11 and 1)(Fig. 5: second side of 403 facing 405;  Fig. 6: second side of 413 facing 414); a light emitter (claims 11 and 1)(Figs. 5-6: 404, 414); and a detector (claims 11 and 1) (Figs. 5-6: 405 and 415), wherein the light emitter is located in the transmission region and the detector is located in the reflection region (claims 11 and 1) (Fig. 5: 404 relative to the first side of 403; 405 relative to the second side of 403), or the light emitter is located in the reflection region and the detector is located in the transmission region (claims 11 and 1)(Fig. 6: 414 relative to the second side of 413; 415 relative to the first side of 413).
	As for the light emitter being a laser (claims 11 and 1), Yang does not explicitly state this.  He does mention that the data signal transceiving module and the test signal transceiving module can be packaged by TO (paragraph 0030; Fig. 2: 30 and 40) and states that the light emitter of the data signal transceiving module is a laser diode (paragraph 0038: lines 5-6).  And 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light emitter be a laser diode in order to provide an embedded OTDR with a transistor outline can that has lower costs and smaller size for communication network monitoring.
	As for the light splitting film is configured to: reflect or transmit laser light emitted by the laser out of the base, and reflect or transmit a part of the laser light reflected or scattered by an optical fiber to the detector (claims 11 and 1), Yang in view of Li do not actually state this.  However, Yang shows 4 pins connected to the base (Figs. 5-6: 401 with 4 pins above 401) wherein the light splitting film (Figs. 5-6:  403 and 413) transmits light/reflects light out of the package from the light emitter coupled to the base (Figs. 5-6: 401, 404, to 402; 414 to 412) to an optical fiber (Fig. 2: 40 to 50) and reflects or transmits part of the light reflected or scattered by an optical fiber to the detector (Fig. 2: 50 to 40; Figs. 5-6: 402 to 403 to 404; 413 to 413 to 415).  Nevertheless, Tsumori in a bi-directional optical transceiver module with double caps and method of improving the efficiency and the reliability of same teaches having an emitter disposed on the base that transmits light to an optical filter disposed on the base that relays the light from the emitter via reflection to an optical fiber (Figs. 1-2: 114, 113, 115 to 132) and transmits a part of the emitted light by the optical fiber to the detector also disposed on the base (Figs. 1-2: 132 to 115 to 112).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light splitting film is configured to: reflect or transmit laser light emitted by the laser out of the base, and reflect or 

	As for claim 3, Yang in view of Li and Tsumori discloses/suggests everything as above (see claim 1).  In addition, Yang discloses/suggests a cover cap covering the base (Fig. 4: 409 and 401; and a cap lens disposed on the cover cap (Fig. 4: 402 and 409).
As for claim 4, Yang in view of Li and Tsumori discloses/suggests everything as above (see claim 3).  In addition, Yang in view of Li discloses wherein the cap lens is configured to: transmit the laser light reflected or transmitted by the light splitting film to the optical fiber, and transmit the part of the laser light reflected or scattered by the optical fiber back onto the detector via the light splitting film (Yang:  Fig. 5: 402 relative to 403, 404, and 405; Fig. 6: 412 relative 413, 414, 415 wherein in view of Li: 404 and 414 are lasers (see claim 1 above);  and Fig. 2: 40 relative to 50)
As for claim 5, Yang in view of Li and Tsumori discloses/suggests everything as above (see claim 3).  Yang is silent concerning the cover cap is made of a wave-absorbing material, and wherein the base is made of the wave-absorbing material.  Nevertheless, Yang refers to having an absorber on the wall of the cap tube to absorb any reflected light from the light source (Fig. 5: 407; paragraph [0044]).  And Tsumori in a bi-directional optical transceiver module with double caps and method of improving the efficiency and the reliability of same teaches using a material for an inner cap to intercept scattered and diffuse light by preventing electromagnetic waves from reaching the photodiode and thereby preventing signal interference (Fig. 3: 311 with 312; col. 4, line 54 to col. 5, line 6).   Therefore, it would be obvious to one of ordinary skill in 
	The examiner notes that ‘wave-absorbing’ of ‘wave-absorbing material’ does not appear to limit the wavelength or type of radiation being absorbed by the material.  The examiner assumes that the materials that the cover cap and base of Yang (Yang: Fig. 5: 401 and 409) comprise would absorb/attenuate some wavelength between radio wavelengths and gamma wavelengths. 
As for claim 7, Yang in view of Li and Tsumori discloses/suggests everything as above (see claim 1).  In addition, Yang in view Li and Tsumori discloses/suggests wherein the light splitting film is disposed obliquely relative to a disposing surface of the laser in the base (Yang:  Fig. 5: 403 relative to 404; Fig. 6: 413 relative 414 wherein in view of Li: 404 and 414 are lasers (see claim 1 above); note for Tsumori:  Figs. 1-2: 115 relative to 113)
As for claim 12, Yang in view of Li and Tsumori discloses/suggests everything as above (see claim 11).  In addition, Yang discloses/suggests wherein the at least one packaged component comprises one packaged component (Fig. 2: 30 of 200), and a second laser and a receiver are packaged in the packaged component (Fig. 3: 304 and 305; Fig. 4: 315 and 314; paragraph [0038]: lines 5-6; paragraph [0040]: lines 2-5).

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN-202334536-U)-using the nine page machine translation in view of Li et al. (CN-202818298-U)-using the nine page machine translation further in view of Tsumori (7,093,988) and further in view of Tan et al. (6,954,592) and Dan (WO 2018/045894) using six page machine translation.
	As for claim 2, Yang in view of Li and Tsumori discloses/suggests everything as above (see claim 1).  They are silent concerning the light splitting film comprises: a substrate; a light splitting membrane disposed on a first side of the substrate; and a pore layer disposed on a second side of the substrate that is opposite to the first side of the substrate, wherein the pore layer comprises holes, and diameters of the holes are less than a specified threshold.  
	Nevertheless, Yang mentions that the light splitting film is a partially transmissive partially reflective membrane (Figs. 5-7: 403, 413, 423; paragraph [0043]: lines 6-7) or partially transmissive partially reflective film (claim 8:  treating light coupler broadly as a light splitter by virtue of equivalence between partially transmissive partially reflective film and polarization light splitting sheet).  Nevertheless, Tan in systems, methods, and apparatus for bi-directional optical transceivers demonstrates reflective/transmissive optical filters comprise 3 layers wherein, one layer is reflective and transmissive (Fig. 7C: 704); the middle layer is a substrate (Fig. 7C: 700); and the opposing third layer is transmissive (Fig. 7C: 702).  In addition, Dan in an integrated band-pass filter and manufacture method teaches an optical filter comprising a pore layer comprising a plurality of holes wherein the diameter of the holes determine what wavelength passes (abstract; Fig. 1: 1, 2, 5 with page 3: fifth line from the bottom:  ‘In addition, the metal 2 may not have a filling material (ie, the filling material is removed), and the refractive index in the metal hole 2 is 1.’).  
.
6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN-202334536-U)-using the nine page machine translation in view of Li et al. (CN-202818298-U)-using the nine page machine translation further in view of Tsumori (7,093,988) and further in view of Althaus (6,493,121).
	As for claim 6, Yang in view of Li and Tsumori discloses/suggests everything as above (see claim 1).  They are silent concerning wherein a ratio of a transmittance of the light splitting film to a reflectivity of the light splitting film is 1:1.  Nevertheless, Althaus in a bidirectional module to multichannel use teaches a combined transmission/reception unit including a beam-splitter layer equally reflecting a radiation beam from said transmitter and transmitting a received radiation beam to be detected by said receiver (col. 4, lines 20-24).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN-202334536-U)-using the nine page machine translation in view of Li et al. (CN-202818298-U)-using the nine page machine translation further in view of Tsumori (7,093,988) and further in view of Li et al. (2015/0381271) and Lim et al. (9,541,714).
	As for claim 8, Yang in view of Li and Tsumori discloses/suggests everything as above (see claim 1).  They are silent concerning a step structure disposed in the base, wherein the step structure comprises a first stepped surface and a second stepped surface, and wherein the laser is disposed on the first stepped surface, and the detector is disposed on the second stepped surface.  Nevertheless, Li ‘271 in an optical transceiving device and method teaches having a housing base (Fig. 7: base of housing being the lower surfaces of the housing) comprise a step structure (Fig. 7: step structure comprises housing surface for APD and housing surface for LD) comprises a first stepped surface and a second stepped surface, and wherein the laser is disposed on the first stepped surface, and the detector is disposed on the second stepped surface (Fig. 7: APD is disposed on second stepped housing surface; LD is disposed on the first stepped housing surface).  Refer to annotated portion of Fig. 7 of Li ‘271 below:


    PNG
    media_image1.png
    155
    444
    media_image1.png
    Greyscale


As well Lim in a bidirectional optical transceiver module and method of aligning the same teaches package (Fig. 1: 110) having a stepped structure comprising a first stepped surface and a second stepped surface (Fig. 1: 110 wherein, first stepped surface has 131 disposed on it via 120 and second stepped surface has 141 disposed on it via 143) and wherein the laser is disposed on the first stepped surface (Fig. 1: 110: 131 is disposed on first stepped surface of 110 via 120), and the detector is disposed on the second stepped surface (Fig. 1: 141 is disposed on second stepped surface of 110 via 143).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have a step structure disposed in the base, wherein the step structure comprises a first stepped surface and a second stepped surface, and wherein the laser is disposed on the first stepped surface, and the detector is disposed on the second stepped surface in order to locally isolate the detector from the laser to prevent crosstalk as well as to place the laser and detector relatively perpendicular to each other relative to the light splitting film.
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN-202334536-U)-using the nine page machine translation in view of Li et al. (CN-202818298-U)-using the nine page machine translation further in view of Tsumori (7,093,988) and further in view of Lim et al. (9,541,714).
As for claim 9, Yang in view of Li and Tsumori discloses/suggests everything as above (see claim 1).  They are silent concerning a trans-impedance amplifier that is disposed on a same side as the detector and configured to amplify a signal detected by the detector.  Nevertheless, Lim in a bidirectional optical transceiver module and method of aligning the same teaches .
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN-202334536-U)-using the nine page machine translation in view of Li et al. (CN-202818298-U)-using the nine page machine translation further in view of Tsumori (7,093,988) and further in view of Ojima et al. (6,334,716) and Lim et al. (9,541,714).
	As for claim 10, Yang in view of Li and Tsumori discloses/suggests everything as above (see claim 1).  They are silent concerning a backlight detector that is disposed on a same side as the laser and configured to detect light intensity of the laser.  Nevertheless, Ojima in an optical transmit/receive module and method of fabricating the same teaches in an optical transmit/receive module (Fig. 3A: 10) having a backlight detector, a photodiode, that monitors an optical output of a laser diode element at the back side of the laser diode element (Fig. 3A:  22 and 24; col. 4, lines 40-42) at the same side relative to a splitting film (Fig. 3A: 22 and 24 relative to 44).  And Lim in a bidirectional optical transceiver module and method of aligning the same teaches having a backlight detector, a light receiving element, for monitoring output intensity of the light source (Fig. 1: 131, 132; col. 4, lines 29-36) at the same side relative to a splitter (Fig. 1: 131 and 132 relative to 150; col. 5, lines 49-56). Therefore, it would be obvious . 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886